Name: 88/624/EEC: Commission Decision of 7 December 1988 approving a second programme relating to the milk sector in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  agricultural policy;  Europe;  processed agricultural produce
 Date Published: 1988-12-16

 Avis juridique important|31988D062488/624/EEC: Commission Decision of 7 December 1988 approving a second programme relating to the milk sector in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) Official Journal L 347 , 16/12/1988 P. 0072 - 0073*****COMMISSION DECISION of 7 December 1988 approving a second programme relating to the milk sector in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch and French texts are authentic) (88/624/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 5 thereof, Whereas on 13 January 1988 the Belgian Governement forwarded a second programme approved by Decision 80/411/EEC (3) and whereas it provided further information on 11 August 1988; Whereas the aim of the second programme is to rationalize and redirect the processing and marketing of drinking milk and milk products so as to increase the competitiveness of the sector and to increase the value of its products; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas, in view of the situation on the milk market, approval of the programme cannot relate to investment projects: - providing for an increase in milk processing capacity if such projects do not prove at the same time that equivalent capacities are being closed down; - relating to the production of butter, whey powder, milk powder, butteroil, lactose, casein and caseinates; - relating to the production of other products incurring European Agricultural Guarantee and Guidance Fund (EAGGF) Guarantee Section expenditure that would be unjustifiable in view of the market situation; Whereas approval of that programme cannot extend to investments relating to research and development, in particular for new products; Whereas approval of that programme cannot extend to investments relating to milk collection; Whereas approval of that programme cannot relate to investments for the manufacture of products such as certain sorts of cheeses for which there is already surplus production capacity within the European Community; Whereas approval of that programme cannot relate to investments concerning products not listed in Annex II to the Treaty; Whereas the programme contains sufficient details required under Article 3 of Regulation (EEC) No 355/77 showing that the objectives laid down in Article 1 thereof may be achieved in the milk and milk products processing and marketing sector in Belgium; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The second programme for the milk sector submitted by the Belgian Government on 13 January 1988 and supplemented on 11 August 1988 pursuant to Regulation (EEC) No 355/77 is hereby approved. 2. Approval does not extend to projects: - which provide for an increase in milk processing capacity unless evidence is furnished to show that equivalent capacities are being closed down; - which relate to the production of butter, whey powder, milk powder, butteroil, lactose, casein or caseinates; - which relate to the production of other products incurring EAGGF Guarantee Section expenditure that would be unjustifiable in view of the market situation. 3. Approval of the programme shall not extend to investments relating to products which are not listed in Annex II to the Treaty, investments relating to research on and development of new products, milk collection or the manufacture of products for which there already exists surplus production capacities within the European Community. Article 2 This Decision is addressed to Belgium. Done at Brussels, 7 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1. (3) OJ No L 98, 16. 4. 1980, p. 12.